Citation Nr: 0620823	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-32 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include atherosclerotic heart disease, status post-
coronary artery bypass graft.

2.  Entitlement to service connection for bilateral inguinal 
hernia.

3.  Entitlement to service connection for carpal tunnel 
syndrome, right hand.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for an acquired mental 
disorder, to include post-traumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired 
vascular disorder as secondary to the service-connected type 
II diabetes mellitus.

7.  Entitlement to service connection for dental disease as 
secondary to the service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Columbia, South Carolina (SC), Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims.

The veteran requested a Travel Board Hearing, which a 
February 2005 RO letter informed him was scheduled for March 
29, 2005.  The claims file reflects no evidence of the letter 
having been returned as undeliverable.  The veteran failed to 
appear for his scheduled hearing, and the claims file 
reflects no evidence of him having requested that the hearing 
be rescheduled.  Thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2005).

The veteran also submitted claims for entitlement to service 
connection for erectile dysfunction, an eye disorder, and 
hypertension, all as secondary to his service-connected type 
II diabetes mellitus.  The March 2003 rating action deferred 
action on those claims pending additional development.  The 
veteran's April 2003 Notice of Disagreement included those 
issues.  A May 2003 RO letter informed the veteran that those 
issues were deferred, and that he could not appeal them until 
a decision was made.

A September 2003 rating decision denied those claims, and the 
veteran's Notice of Disagreement was received in October 
2003.  A Statement of the Case (SOC) was issued in September 
2004.  The claims file reflects no evidence of the SOC having 
been returned as undeliverable.  Neither does the claims file 
reflect any evidence of the veteran having submitted a 
substantive appeal in response to the September 2004 SOC.  
Thus, those issues are not before the Board and will not be 
addressed in this decision.  38 C.F.R. § 20.200 (2005).

The Board notes that the veteran's representative's Appellant 
Brief of April 2006 reflects the issue of entitlement to 
service connection for a vascular disorder as secondary to 
service-connected hypertension.  The Board deems this an 
administrative error, as the veteran's application reflected 
it as secondary to his type II diabetes mellitus.

The issue of entitlement to service connection for an 
acquired mental disorder, to include PTSD is addressed in the 
REMAND portion of the document below and is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a heart disorder, to include atherosclerotic heart 
disease, is not related to an in-service disease or injury, 
or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a bilateral inguinal hernia is not related to an in-
service disease or injury, or a service-connected disability.
4.  The preponderance of the probative evidence indicates 
that carpal tunnel syndrome, right hand, is not related to an 
in-service disease or injury, or a service-connected 
disability.

5.  The preponderance of the probative evidence indicates 
that a liver disorder is not related to an in-service disease 
or injury, or a service-connected disability.

6.  The preponderance of the probative evidence indicates 
that a vascular disorder is not related to an in-service 
disease or injury, or a service-connected disability.

7.  The preponderance of the probative evidence indicates 
that a dental disorder is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  A heart disorder, to include atherosclerotic heart 
disease, was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2005).

2.  Bilateral inguinal hernia was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  Carpal tunnel syndrome, right hand, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  A liver disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

5.  The veteran's vascular disorder is not proximately due 
to, the result of, or aggravated by, his service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005).

6.  The veteran's dental disorder is not proximately due to, 
the result of, or aggravated by, his service-connected type 
II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005), require VA to notify the veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  

In this case, in letters of January 2003 and May 2003, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  The Board notes that the May 2003 
letter, which provided the VCAA notice for the carpal tunnel 
claim, informed the veteran that a February 1999 rating 
decision denied the claim for entitlement to service 
connection for carpal tunnel syndrome, and that he had to 
submit new and material evidence to reopen that claim.  The 
Board further notes the Court of Appeals For Veterans Claims' 
recent decision in Kent v. Nicholson, No. 04-181 (U.S.Vet. 
App., March 31, 2006), and the fact that the May 2003 letter 
does not comply with the criteria of Kent.  The Board, 
however, finds that the veteran was not prejudiced by that 
deficiency, as the 1999 claim was adjudicated under the now 
defunct Well-Grounded standard of review, and the March 2003 
rating action conducted a de novo adjudication under the VCAA 
rather than under the standard of new and material evidence.  
See 66 Fed. Reg. 45,629 (2001); VA O.G.C. Prec. Op. No. 7-
2003 (November 19, 2003).

In addition, the veteran was provided with a copy of the 
appealed rating decision and the September 2003 SOC, as well 
as Supplemental Statements of the Case (SSOC) of September 
2004 and January 2005.  These documents provided him with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  By 
way of these documents, he also was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA examination reports and 
treatment records, as well as treatment records from Moncrief 
Army Hospital, Ft. Jackson, SC, and examination reports from 
the veteran's private providers.
The Board notes the veteran's representative's assertion in 
the April 2006 Appellant's Brief to the effect that the 
detailed clinical records of the veteran's treatment at the 
Bridgeport Hospital in Connecticut and his treatment records 
from Ft. Jackson, SC should be developed.  The representative 
acknowledges the association of the Bridgeport Discharge 
Summary with the claims file.

The Board feels that further development in this regard in 
not warranted.  The Board notes that a report of the 
physician who treated the veteran at the Bridgeport Hospital 
in 1976 is also associated with the claims file.  The Board 
further notes that the neither of the veteran's claims 
involves the service-connected gunshot wound for which he was 
treated at Bridgeport, and the Summary and the provider's 
report reflect no evidence that the his treatment for the 
gunshot wound is related to any of the conditions for which 
he claimed entitlement to service connection.  The Board 
notes the RO's request for the veteran's treatment records 
from Ft. Jackson and the fact that records from Ft. Jackson 
are associated with the claims file.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Heart disorder.  The service medical records reflect that, in 
February 1976, one day before the veteran's departure from 
Europe, he presented with complaints of unchanged pain in the 
right chest wall since seeing the same examiner several days 
earlier.  The veteran denied a cough, tachypnea, or shortness 
of breath.  The examiner noted that the chest X-rays were 
read as compatible with fluid, and the heart was of normal 
size.  Examination revealed no erythmia or shortness of 
breath.  The chest revealed possible occasional rhonchi at 
the right lower lung but otherwise there were equal sounds 
throughout.  There was no dullness to percussion.  The 
examiner consulted with internal medical specialists at 
Landstuhl Medical Center, and the consensus was that, since 
the veteran had not manifested any symptoms other than 
unchanged occasional chest pain, such as, fever, tachypnea, 
or weight loss), and that he had manifested blunted angles 
for five months, the process was chronic, and he was 
instructed to seek follow-up care immediately upon his return 
to the Continental U.S.

A May 1976 entry reflects that the veteran sustained a 
gunshot wound to the chest in Connecticut while on leave and 
in route to his next assignment.  He complained of shortness 
of breath secondary to the gunshot wound sustained in March 
1976.  The examiner noted the veteran's history of a positive 
tuberculosis test and pre-service treatment for that disease, 
and an old rib fracture.  An April 1976 chest X-ray reflected 
no evidence of disease or pathology.  Examination revealed 
the chest to be symmetrical and equal on expansion and clear 
to percussion and auscultation.  There was tenderness over 
the gunshot wound scar in the anterior auxiliary line, right.  
Cardiovascular examination revealed no gallops.  The chest X-
ray showed old rib fractures and bilateral pleural scars.

Pulmonary function tests and arterial blood gases tests were 
essentially within normal limits.  The examiner recommended 
the veteran stop smoking.

A medical history form completed by the veteran between 1975 
and 1978 for in-service dental treatment reflects that he 
denied any history of heart trouble or abnormal blood 
pressure.

A January 1979 summary of a surgical procedure on the 
veteran's left hand reflects that an electrocardiogram 
conducted as part of the admission examination showed a sinus 
tachycardia.  The August 1979 electrocardiogram conducted as 
part of the veteran's retirement physical examination, 
however, was interpreted as within normal limits.  The August 
1979 chest X-ray was read as showing the heart, mediastinum, 
and great blood vessels as normal, and otherwise showed a 
normal chest.  The September 1979 Report of Examination 
reflects that the veteran's heart was assessed as normal.

Post-service treatment records generated at Ft. Jackson 
reflect that, in March 1981, the veteran complained of left 
sided chest pain without shortness of breath.  Examination 
revealed point tenderness of the chest wall and the lungs to 
be within normal limits.  The assessment was costochondria 
left.  In March 1982, the veteran complained of pain in his 
chest, right arm, and right shoulder which was not associated 
with exertion or heavy eating.  The examiner assessed 
costochondrial tenderness.

The veteran applied for VA benefits in 1982, and his claims 
included a claim for service connection for cardiac problems 
as shown by chest pains.  The July 1982 VA examination report 
reflects that he denied any history of high blood pressure or 
heart disease, but he did complain of chest pains radiating 
to the left arm with or without exertion.  Examination 
revealed normal sinus rhythm, point of maximal impulse was in 
the 5th intercostal space within the mid-clavicular line, and 
S1 and S2 were normal.  There were no murmurs, gallops, 
friction rubs, or thrills.  Peripheral pulses were adequate 
on both sides, and there was no pitting or edema of the lower 
extremities.  The examiner's diagnoses included angina 
pectoris by history, EKG normal.

Records of Providence Hospital of Columbia, SC, reflect that, 
in April 1997, the veteran was admitted and diagnosed with an 
acute inferior wall myocardial infarction, and one week later 
he underwent a coronary artery bypass graft times three.  The 
records related to the veteran's treatment of his heart 
disorder reflect no comment as to any relationship between 
his heart disorder and his active service.

The Board finds that the competent evidence of record shows 
the veteran did not manifest a heart disorder during his 
active service.  As set forth above, Army medical authorities 
determined his 1976 complaints of chest pain to be unrelated 
to heart pathology, as reflected by the examiners' notations 
of his prior rib fractures and gunshot wound.  All of his in-
service chest X-rays were negative for any heart abnormality.  
The Board notes the January 1979 abnormal EKG, but subsequent 
tests and examinations showed it to be an aberration.  His 
retirement EKG and examination revealed no heart pathology, 
as reflected by the assessment of normal for his heart.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease, to 
include hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

The claims file reflects no evidence of complaints, findings, 
or treatment for a heart disorder within one year of the 
veteran's retirement from active service.  As was the case 
with his 1976 in-service complaints, his 1981 and 1982 
complaints of chest pain were not diagnosed as heart-related.  
The competent medical evidence of record shows the veteran's 
heart symptomatology to have manifested several years after 
his active service.  Further, the claims file reflects no 
competent medical evidence of a nexus between the veteran's 
heart disorder and his active military service.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim on both a direct and presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a).

The Board notes that the April 2003 VA examination report 
reflects that the examiner opined that the veteran's coronary 
artery disease was causally related to his diabetes mellitus.  
Although the veteran applied for service connection on a 
direct basis, in May 2003, the RO requested the examiner to 
clarify the diagnosis/opinion in light of the fact that the 
veteran was diagnosed with his heart disease several years 
prior to his diagnosis of diabetes mellitus.  See 38 C.F.R. 
§ 4.2.

The June 2003 examination report reflects that the examiner 
reviewed the claims file and, based on that review, noted 
that, while the veteran related to the examiner that he had 
experienced diabetes during the prior 20 years, the 
examiner's review of the claims file reflected that the 
veteran was not diagnosed with diabetes until 2002.  The 
examiner opined that the veteran's heart disease was not 
causally related to his diabetes mellitus.

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In light of the fact that the examiner opined that the 
veteran's heart disease is not causally related to his 
diabetes, the Board also finds that the preponderance of the 
evidence is also against the veteran's claim on a secondary 
basis.  38 C.F.R. § 3.310.

Bilateral inguinal hernia.  The service medical records 
reflect no entries related to complaints, findings, or 
treatment for a hernia.  The Report of Medical examination 
for retirement reflects that the veteran's abdomen and 
viscera were assessed as normal.  The July 1982 VA 
examination report reflects that the veteran did not voice 
any complaints related to hernia symptomatology.  Physical 
examination, however, revealed both external inguinal rings 
were moderately dilated, and palpable expansible masses were 
felt when the veteran coughed.  The examiner rendered a 
diagnosis of bilateral indirect inguinal hernia, small 
reducible.

VA outpatient treatment records of December 1995 reflect a 
note to the effect that the veteran had a hernia repair in 
1995.  The specific month of 1995 in which he underwent the 
procedure is not recorded.  There is no comment or opinion as 
to any relationship between the veteran's post-operative 
bilateral inguinal hernia and his active service.

The claims file reflects no competent medical evidence of in-
service treatment for hernia-related symptomatology, and 
there is no medical evidence of any nexus between the 
veteran's bilateral inguinal hernia and his active service.  
Thus, the Board is constrained to find that the preponderance 
of the evidence is against the claim.  38 C.F.R. § 3.303.

Carpal tunnel syndrome, right hand.  The service medical 
records reflect no entries for complaints, findings, or 
treatment of carpal tunnel syndrome.  The veteran was treated 
for a May 1969 crush injury of his left hand during active 
service, from which he developed Dupuytren's contracture of 
the left palm.  He underwent a surgical procedure in January 
1979 for treatment of that disorder.  The service medical 
records reflect no findings or diagnosis of any nerve 
pathology related to that injury and treatment.  Further, the 
veteran is service connected for the residuals of that 
disorder and procedure.  The September 1979 Report of Medical 
Examination at retirement reflects that the veteran's upper 
extremities were assessed as normal.

Private treatment records of Lexington Medical Center, West 
Columbia, SC, reflect that the veteran underwent a limited 
palmer fasciectomy for treatment of carpal tunnel syndrome of 
the right hand.  The records reflect no entries for treatment 
of the condition prior to the surgical procedure, nor do they 
reflect any comment as to any relationship between the carpal 
tunnel syndrome, right hand, and the veteran's active 
service.

The Board notes the December 1995 diagnosis of Depuytren's 
contracture of the right hand.  The Board further notes that 
the July 1982 VA orthopedic examination report reflects that, 
in addition to the left hand injury, the veteran related a 
history of crush trauma to the right index and middle finger.  
X-rays were read as showing old injury to both hands.  
Further, the examiner observed that the veteran developed 
atrophy of the distal to phalanx area of the right index and 
middle finger, where he reported paresthesia of the skin.  
The examiner also observed that apparently the digital nerve 
had been damaged.

The service medical records, however, reflect treatment 
solely for the May 1969 injury to the left hand.  None of the 
veteran's subsequent entries, to include his periodic 
physical examinations and retirement physical examination, 
note any history or condition other than that related to his 
left hand.  This is also the case with his private treatment 
records and his post-service records generated at Ft. 
Jackson.  There is no record of any treatment of his right 
hand other than the referenced 1995 report, which was some 15 
years after his active service.

In light of the above factors, the Board is constrained to 
find that the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 3.303.

Liver disorder.  In a January 1999 statement, the veteran 
requested service connection for his liver damage.  He made 
no reference to any medical evidence or information which 
would shed light on the claim.  His service medical records 
reflect no entries related to complaints, findings, or 
treatment for liver symptomatology.  The 1979 examination at 
retirement noted no complaints or findings, and the veteran's 
liver was assessed as normal.  That is also the case for the 
veteran's post-service treatment records.

The veteran's 1995 VA outpatient treatment note referred to 
above reflects no mention of liver-related complaints or 
pathology among the conditions for which the veteran was 
treated.  The Board also notes that the summaries related to 
the veteran's myocardial infarction, coronary artery bypass 
graft, and his carpal tunnel syndrome reflect no mention of 
abnormal liver tests or pathology.  The veteran's post-
treatment records maintained at Ft. Jackson reflect no 
diagnosis or treatment for a liver disorder.  VA examination 
reports of February 2003 and June 2003 reflect that physical 
examination of the veteran's abdomen revealed his liver and 
spleen to be non-palpable.  Further, the June 2003 report 
reflects that the examiner read his laboratory tests as 
showing his bilirubin was negative.

The first criterion for service connection is a current 
disability.  With regard to the first evidentiary showing, 
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996); Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The Board notes the veteran's representative's assertion that 
the veteran's claim should also be considered on the basis of 
aggravation set forth in Allen v. Brown, supra.  The Board 
rejects this assertion, as there is no competent medical 
evidence of a current liver disorder.  In light of the 
absence of any evidence of liver-related treatment during 
active service and the fact that there is no competent 
medical evidence of a currently diagnosed liver disorder, the 
Board is constrained to find that the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.303.

Vascular disorder.  The legal criteria for service connection 
on a secondary basis is set forth above under the discussion 
of the claim for service connection for heart disease.  It is 
incorporated here by reference.

In his application for service connection, the veteran 
provided no specifics as to the vascular disorder he was 
claiming, other than he claimed it as secondary to his 
service-connected type II diabetes mellitus.  In his Notice 
of Disagreement he related that he was diagnosed with a 
vascular disorder by his provider at Ft. Jackson.

The service medical records reflect that, in August 1961, the 
veteran was hospitalized after swelling was noted in his 
right arm.  The symptoms also included veins standing out all 
over his right arm and right shoulder.  He denied trauma and 
sensory deficit.  Physical examination revealed the right arm 
to appear slightly larger than the left arm (exact 
measurements not taken), and the largest superficial veins 
appeared to be filled and dilated.  Laboratory tests revealed 
no positive pathology.  The providers suggested the veteran 
had an obstruction to the venous outflow of the right arm, 
with the most likely cause being a thrombosis in the brachial 
vein.  He was treated with rest and application of local 
heat.

A noted consultant in internal medicine was visiting the 
medical facility at the time, and the veteran's case was 
presented to him.  Following his examination of the veteran, 
he opined that the most likely explanation for the veteran's 
illness was a thrombosis in the right basilic vein of 
undetermined cause.  Following that diagnosis, the veteran's 
ambulation was increased to full activity within the 
hospital.  The veteran's discharge diagnosis was as opined by 
the consultant, with the addition of improved.  He was issued 
a profile for no prolonged use of the right arm until October 
1961 and discharged to duty.

The service medical records reflect no subsequent episodes 
related to the right arm thrombosis, or of any other vascular 
symptomatology, and the veteran's periodic examinations, and 
his physical examination at retirement, assessed the vascular 
system as normal.

The veteran's Ft. Jackson records reflect that his providers 
started suspecting that he had diabetes mellitus 
approximately in April 2002.  A clinical record of October 
2002 reflects that physical examination revealed his feet to 
be normal appearing with no defects.  He also had normal 
pulses.  The examiner's assessment did not reflect any 
vascular pathology.  The Board notes that none of the other 
entries for the veteran's treatment reflect any findings of 
vascular symptomatology.

The veteran received diabetes-related examinations in 
February 2003, and June 2003.  Both reports of those 
examinations reflect no findings of vascular symptomatology.  
All peripheral pulses were present, with no jugular venous 
distension or edema.  Thus, there is no competent medical 
evidence of current vascular pathology.  As a result, as with 
the veteran's representative assertion discussed above, 
consideration of any aggravation by the veteran's diabetes 
mellitus is not indicated, as there is no diagnosed disorder.

As with the claimed liver disorder discussed above, in the 
absence of a currently diagnosed vascular disorder, the 
veteran's claim fails to satisfy the first criterion for 
service connection on both a direct and a secondary basis.  
Thus, the Board is constrained to find that the preponderance 
of the evidence is against the veteran's claim on both and a 
direct and secondary basis.  38 C.F.R. §§ 3.303, 3.310.

Dental disease.  The veteran also applied for service 
connection for dental disease as secondary to his service-
connected type II diabetes mellitus.  The February 2003 VA 
examination report reflects that the veteran related that he 
had gum disease secondary to his diabetes mellitus.  The 
examiner noted that the veteran was diagnosed with diabetes 
only two years earlier, whereas he related that he started to 
develop gingival recession fours years earlier.  The veteran 
also related that he lost some maxillary teeth.  The examiner 
noted that the veteran's maxilla was fully dentate, with 
considerable crown and bridge work.  The veteran was missing 
teeth numbers 23 through 26, which were replaced by a bridge 
form 23 through 27.  There also was an abscess of 
undetermined cause at the apex of number 27.  The examiner 
deemed the veteran as well restored.

The examiner advised that he could not draw any correlation 
between the veteran's newly diagnosed diabetes of two years 
earlier and the loss of teeth numbers 22 through 26 of 
approximately one-year earlier.

The legal standard for service connection on a secondary 
basis is set forth above.  The Board first notes that the 
examination report reflects no current finding of any 
specific periodontal disease.  Further, in light of the fact 
that the examiner found no correlation between the veteran's 
current dental condition and his diabetes mellitus, the Board 
is constrained to find that the preponderance of the evidence 
is against the claim.  38 C.F.R. §§ 3.303, 3.310.  The Board 
further finds that the examiner's opinion that there was no 
correlation with the veteran's diabetes includes the absence 
of any aggravation of any periodontal disease by the service-
connected diabetes mellitus.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis above focused specifically on what evidence 
is needed to substantiate the claim and what the evidence in 
the claims file shows, or fails to show, with respect to the 
claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


ORDER

Entitlement to service connection for a heart disorder, to 
include atherosclerotic heart disease, status post-coronary 
artery bypass graft, is denied.

Entitlement to service connection for bilateral inguinal 
hernia, status post-operative, is denied.

Entitlement to service connection for carpal tunnel syndrome, 
right hand, status post-operative, is denied.

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for an acquired vascular 
disorder as secondary to the service-connected type II 
diabetes mellitus is denied.

Entitlement to service connection for dental disease as 
secondary to the service-connected type II diabetes mellitus 
is denied.


REMAND

The veteran served two tours in Vietnam.  The RO determined 
that the veteran provided insufficiently detailed information 
to request assistance from the U. S. Army and Joint Services 
Records Research Center (JSRRC).  The Board notes, however, 
that the veteran's personnel records reflect his first tour 
in Vietnam was from February 1969 to May 1969, a span of 
approximately three months.

In his stressor statement of January 2003, the veteran 
related that, during his first tour, he was assigned to an 
Army compound at Da Nang next to Marble Mountain, and that 
the Air Force compound was located adjacent to his compound.  
The Board believes the veteran may well have been located on 
or near the area that housed Da Nang Air Base.

The personnel records show the veteran's unit for his first 
tour as the 156th Heavy Equipment Maintenance Company.  
Unfortunately, the personnel record does not reflect the 
veteran's battalion, but his service medical records reflect 
that the APO for his location, at least for the medical 
facility, was 96349.  Further, as the veteran relates, his 
personnel records show that he was in-country, Vietnam, 
during the 1969 Tet Offensive.  The veteran related that, 
during the Tet Offensive, he performed perimeter guard duty, 
and that his compound received enemy small arms fire as well 
as incoming rounds.

The Board considers the veteran's unit designation and APO 
Number, and the fact that his first Vietnam tour was limited 
to three months, as sufficient information to request the 
JSSRC for research support as part of VA's duty to assist the 
veteran.  The Board further notes that the veteran's returned 
Agent Orange Exposure Information Form reflects he served at 
a Marble Mountain, which is pre-printed on the form.

The veteran's second tour, unfortunately, is problematic, as 
he served a full 12-month tour.  He was awarded the Bronze 
Star Medal, without V, for the period June 1970 to March 
1971, but the claims file reflects no evidence of the 
citation which accompanied the award.  Only the Certificate 
is associated with the claims file.  The Special Orders which 
memorialize the award of the decoration shows the veteran's 
unit as, Headquarters and Headquarters Company, 1st Battalion 
(Airmobile), 5th Calvary.  The Board notes that the Bronze 
Star Medal, even without the V for valor, is not routinely 
awarded.  Thus, while not prima facie evidence of 
verification of a claimed stressor, it denotes peformance in 
the area of hostilities beyond that routinely expected.

The veteran noted having been located at Quan Loi and Fire 
Base Nancy, but the dates he provides do not correspond with 
the dates he was in Vietnam during his second tour.  The 
personnel records do reflect, however, that he was assigned 
to two different parent units within the 5th Calvary, 1st 
Calvary Division, within a two-month period.  That is more 
than a reasonable period for the JSRRC to research.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  During the remand this procedural deficiency can be 
cured by issuance of a for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
still on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  After the above is complete, inquire 
of the veteran and his representative as 
to whether he possesses a copy of the 
citation which described the details of 
his performance of duty that merited the 
award of the Bronze Star Medal.

3.  After the above is complete, request 
the JSRRC to research available records, 
to include unit histories and operations 
reports, of the 156th Heavy Maintenance 
Company, located at or near Marvel/Marble 
Mountain, Da Nang, Vietnam, APO 96349, 
for the period February 1969 to May 1969, 
and any record of enemy attack against 
the noted location during that period.

Also request the JSRRC to research 
available documents related to the HHC, 
1st Battalion, 5th Calvary, 1st Calvary 
Division (AM), for the period June 3, 
1970, to August 15, 1970, for information 
related either to Quan Loi or Fire Base 
Nancy.

Request that a similar search be made for 
documents related to HHC, 2nd Battalion, 
5th Calvary, 1st Calvary Division (AM), for 
the period August 16, 1970 to August 31, 
1970.  Request that the JSRRC, during its 
searches, be alert for mention of the 
award of the Bronze Star Medal to 
soldiers of the veteran's unit.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record and 
readjudicate the veteran's claim.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








      CONTINUED ON THE NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


